DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 12-14 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-10 is/are rejected under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Naoya et al. (JP 2015054905).
	In the abstract, ¶ 1, and Examples 1 and 5, Naoya et al. teach modified conjugated diene-based polymers, each prepared in continuous process in one reactor, and end functionalized with [3-(diethylamino)propyl]trimethoxysilane (an amino alkoxysilane-based modifier consistent with the present Formula 1), with a molecular weight distributions, respectively, of 1.4 and 1.2.  (Also See, ¶’s 328-332 and 341-344)
	While Naoya et al. do not expressly teach the unimodal-shaped molecular weight distribution, it is reasonable that the modified conjugated diene-based polymers of Naoya et al. would possess the unimodal-shaped molecular weight distribution since ¶ 46 of the present application recites that the unimodal-shaped molecular weight distribution curve results from when the polymer is prepared by continuous polymerization in one reactor. Since Naoya et al. teaches the polymer to be prepared by continuous polymerization in one reactor, the obtained polymers is implicitly characterized by this feature.
	Even if assuming that the prior art references do not meet the requirements of 35 U.S.C. 102, 
the reference teaches all of the claimed ingredients in the claimed amounts made by a substantially similar process. The original specification does not identify a feature that results in the claimed effect or physical property outside of the presence of the claimed components in the claimed amount and the continuous process taught in the prior art. Therefore, the claimed effects and physical properties, i.e. (unimodal-shaped molecular weight distribution curve) would naturally arise and be achieved by the same composition with all the claimed ingredients. "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990}. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. See MPEP § 2112.01.
	If it is the applicant's position that this would not be the case: (1) evidence would need to be provided to support the applicant's position; and (2) it would be the Office's position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim No Ma et al. (KR 20160067489) in view of KR 20040053144.
	In the abstract, claims 1-3 and 6, ¶ 126 and example 1, Kim No Ma et al. teaches a modified conjugated diene-based polymer, having a molecular weight distribution of 1.4, comprising an active polymer which is end-capped with a compound consistent with the present Formula 1, and including a functional group derived from an amino alkoxysilane-based modifier. 
	In ¶ 85 and 126, and table 1, Kim No Ma et al. teach the modified conjugated diene based
polymer to have a number-average molecular weight (Mn) of 336,000 g/mol, a weight-average molecular weight (Mw) of 460,000 g/mol, and a PDI of 1.369.
	Kim No Ma et al. differs from the claimed invention in that the unimodal molecular weight distribution is not disclosed.  However, it is known in the art to have unimodal molecular weight distribution in modified conjugated diene-based polymers the same technical field in such in KR 20040053144.
	In claim 16, and ¶’s 151-0165, KR 20040053144 teach the modified conjugated diene-based polymer, specifically indicating that a monomodal form is obtained when a polymer is prepared by using a conjugated diene-based monomer and an aminoalkoxysilane-based modifier.
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made, to have a unimodal molecular weight distribution in the modified conjugated diene-based polymer of Kim No Ma et al. as taught by KR 20040053144, motivated by a reasonable expectation of success. 
	With respect to claim 8, it would have been obvious for a person of ordinary skill in the art to optimize the silicon and nitrogen content for then compounds taught in Kim No Ma et al., without undue experimentation.
	Regarding claims 9 and 10, an otherwise old composition is not patentable regardless of any new or unexpected properties.  These additional features are merely the intrinsic effects in accordance with the modified conjugated diene-based polymer taught by the prior art.  Thus, it would still have been obvious to one of ordinary skill in the art, at the time the invention was made, to arrive at the same inventive composition because the disclosure of the inventive subject matter appears within the generic disclosure of the prior art.

Response to Arguments
Applicant's arguments filed 07/13/2022 have been fully considered but they are not persuasive.

Regarding, Naoya, while applicant argues the continuous process of Naoya is not a continuous process, the fact remains that Naoya teaches it as a continuous process.

Regarding the coupling number, the requirement is met by Naoya since its modifier necessarily has a functionality greater than one, thus meeting the recited equation.  Thus, the requirements for rejection under 102/103 are still met.

In response to applicant's arguments against Kim No Ma et al. individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Regarding the argument that both Kim and Tuskimawashi fail to disclose a coupling number that satisfies formula in claim 1, again, the requirement is met by Kim and Tuskimawashi since the aminoalkoxysilane-based necessarily has a functionality greater than one, thus meeting the recited equation.  Thus, the requirements for rejection under 103 are still met.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELECHI CHIDI EGWIM whose telephone number is (571)272-1099. The examiner can normally be reached M-Th 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KELECHI C EGWIM/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        
KCE